           Case 2:19-cr-00246-GMN-NJK Document 28 Filed 07/16/20 Page 1 of 2



 1
     DAVID Z. CHESNOFF, ESQ.
 2
     Nevada Bar No. 2292
 3   RICHARD A. SCHONFELD, ESQ.
     Nevada Bar No. 6815
 4   CHESNOFF & SCHONFELD
     520 South Fourth Street
 5   Las Vegas, Nevada 89101
 6   Telephone: (702)384-5563
     rschonfeld@cslawoffice.net
 7   dzchesnoff@cslawoffice.net
     Attorneys for Defendant, JAMAL RASHID
 8

 9                       UNITED STATES DISTRICT COURT
                               DISTRICT OF NEVADA
10                                   ******
     UNITED STATES OF AMERICA         )
11                                    )
                    Plaintiff,        )
12
                                      )    CASE NO. 2:19-CR-00246-GMN-NJK
13   v.                               )
                                      )
14   JAMAL RASHID                     )
                                      )
15
                    Defendant,        )
16                                    )

17     STIPULATION AND [PROPOSED ORDER] TO CONTINUE SENTENCING DATE
18          IT IS HEREBY STIPULATED AND AGREED, by and between NICHOLAS A.
19
     TRUTANICH, United States Attorney, by NICHOLAS DICKINSON, Assistant United States
20
     Attorney, counsel for the United States of America, DAVID CHESNOFF, ESQ., and RICHARD
21

22   A. SCHONFELD, ESQ., counsel for Defendant, JAMAL RASHID, that the Sentencing date in

23   the above-captioned matter, currently scheduled for July 31, 2020, at the hour of 10:00 a.m., be

24   vacated and continued to Friday, October 2, 2020, or a Friday date thereafter.
25

26

27
            Case 2:19-cr-00246-GMN-NJK Document 28 Filed 07/16/20 Page 2 of 2



 1          This stipulation is entered into for the following reasons:
 2
            1.      The Defendant was admitted to the UCLA Medical Center hospital on or about July
 3
     13, 2020, and was diagnosed with COVID-19 with impact to his lungs. It is uncertain when Mr.
 4
     Rashid will recover, and there would still be a quarantine period thereafter. Accordingly, the parties
 5

 6   have stipulated to continue the sentencing herein;

 7          2.      NICHOLAS DICKINSON, AUSA has agreed to this request; and
 8          3.      The Defendant is out of custody and doesn’t object to the continuance;
 9
            4.      Counsel Chesnoff requests a Friday setting in the event that his trial in Los Angeles,
10
     California, has reconvened.
11
            DATED this         day of July, 2020.
12

13   UNITED STATES ATTORNEY                                CHESNOFF & SCHONFELD

14   /s/ Nicholas Dickinson                                 /s/ Richard A. Schonfeld
     NICHOLAS DICKINSON, AUSA                              DAVID Z. CHESNOFF, ESQ.
15
     501 Las Vegas Blvd., Suite 1100                       Nevada Bar No. 2292
16   Las Vegas, Nevada 89101                               RICHARD A. SCHONFELD, ESQ.
     Tel.: [702] 388-6336                                  Nevada Bar No. 6815
17                                                         520 South Fourth Street
                                                           Las Vegas, Nevada 89101
18
                                                           Tel.: [702] 384-5563
19
                                                    ORDER
20
            IT IS THEREFORE ORDERED that the Sentencing date currently scheduled for July 31,
21

22   2020, at the hour of 10:00 a.m., be vacated and continued to Friday, October 2, 2020, at 10:00

23   a.m. in Courtroom 7D before Judge Gloria M. Navarro.
24          DATED this 16 day of ________________________
                                    July                  , 2020.
25   IT IS FURTHER ORDERED that this is a
     firm sentencing date and no further
26   continuances will be granted without a    GLORIA M. NAVARRO
     hearing to demonstrate a sufficient basis UNITED STATES DISTRICT COURT JUDGE
27
     for delay.
